Filed Pursuant to Rule 424(b)(3) Registration Statement File No. 333-169458 PROSPECTUS Minden Bancorp, Inc. (Proposed holding company for MBL Bank) Up to 1,495,000 Shares of Common Stock (Anticipated Maximum, Subject to Increase) Minden Bancorp, Inc., a new Louisiana corporation that is referred to as new Minden Bancorp throughout this document, is offering up to 1,495,000 shares of its common stock to the public in connection with the conversion of Minden Mutual Holding Company from the mutual to the stock form of organization. The shares being offered represent the 58.6% current ownership interest in Minden Bancorp, Inc., a federal corporation, now owned by Minden Mutual Holding Company, its mutual holding company parent. Minden Bancorp currently is the “mid-tier” holding company of MBL Bank. All shares of common stock being offered for sale will be sold at a price of $10.00 per share. We are offering the shares of common stock in a “subscription offering” to eligible depositors of MBL Bank. Shares of common stock not purchased in the subscription offering may be offered for sale to the general public in a “community offering,” with a preference given to Webster Parish and the shareholders of Minden Bancorp. ● If you are a current or former depositor with a balance of at least $50 at MBL Bank as of the eligibility record dates, you may have priority rights to purchase shares in the subscription offering. ● If you are not in the above priority, but are interested in purchasing shares of our common stock, you may be able to purchase shares in the community offering if shares remain available after priority orders are filled. If you are a shareholder of Minden Bancorp on the date we complete the conversion and offering, each of your shares will be exchanged automatically for between 1.3811 and 1.8685 shares of new Minden Bancorp common stock for each share of Minden Bancorp common stock or up to 2.1488 shares in the event we increase the maximum of the offering range by 15%. We are offering up to 1,495,000 shares of common stock for sale to the public on a best efforts basis, subject to certain conditions. We must sell a minimum of 1,105,000 shares to complete the offering. If, as a result of regulatory considerations, demand for the shares or changes in market conditions, or the independent appraiser determines our market value has increased, we may sell up to 1,719,250 shares without giving you further notice or the opportunity to change or cancel your order. The subscription offering will terminate at 4:00 p.m., Central time, on December 13, 2010. We may extend this expiration date without notice to you for up to 45 days, until January 27, 2011, unless the Office of Thrift Supervision approves a later date. The minimum purchase is 25 shares. Once submitted, your order is irrevocable unless we terminate or extend the offering beyond January 27, 2011. If we extend the offering beyond January 27, 2011, subscribers will have the right to modify or rescind their purchase orders. No single extension may exceed 90 days and the offering must be completed by December 23, 2012. Funds received before completion of the offering will be maintained in a segregated account at MBL Bank. We will pay interest on all funds received at a rate equal to MBL Bank’s passbook rate. If we do not sell the minimum number of shares or if we terminate the offering for any other reason, we will promptly return your funds with interest at MBL Bank’s passbook rate and deposit withdrawal authorizations will be canceled. Minden Bancorp’s common stock is currently quoted on the OTC Bulletin Board under the Symbol “MDNB.” We expect that the common stock of new Minden Bancorp will also be quoted on the OTC Bulletin Board using the same symbol following completion of the offering. However, the symbol may not be the same. Sandler O’Neill & Partners, L.P., will assist us in our selling efforts on a best efforts basis, but is not obligated to purchase any of the common stock that is being offered. Purchasers will not pay any commission to purchase shares of common stock in the offering. This investment involves a degree of risk, including the possible loss of principal. Please read “Risk Factors” beginning on page 17. OFFERING SUMMARY Price per Share: $10.00 Minimum Midpoint Maximum Maximum, as Adjusted Number of shares Gross offering proceeds $ Estimated offering expenses (excluding selling agent fees) Selling agent fees(1) Estimated net proceeds Estimated net proceeds per share $ (1)For a description of Sandler O’Neill & Partners, L.P.’s compensation for the stock offering, see “The Conversion and Offering – Marketing Arrangements.” These securities are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Neither the Securities and Exchange Commission, the Office of Thrift Supervision, nor any state securities regulator has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Sandler O’Neill + Partners, L.P. The date of this prospectus is November 9, 2010 TABLE OF CONTENTS Page Summary 1 Risk Factors 17 Forward-Looking Statements 23 Selected Consolidated Financial and Other Data 25 Recent Developments 27 How Our Net Proceeds Will be Used 31 We Intend to Continue to Pay Quarterly Cash Dividends 33 Market for Our Common Stock 34 Regulatory Capital Requirements 35 Capitalization 37 Pro Forma Data 38 Management’s Discussion and Analysis of Financial Condition and Results of Operations 44 Business 60 Regulation 84 Taxation 94 Management 96 Beneficial Ownership of Minden Bancorp Common Stock Proposed Management Purchases The Conversion and Offering Restrictions on Acquisitions of New Minden Bancorp and MBL Bank and Related Anti-Takeover Provisions Description of New Minden Bancorp Capital Stock Experts Legal and Tax Opinions Registration Requirements Where You Can Find Additional Information Index to Consolidated Financial Statements F-1 i SUMMARY This summary highlights material information from this document and may not contain all the information that is important to you. To understand the conversion and offering fully, you should read this entire document carefully, including the consolidated financial statements and the notes to the consolidated financial statements included elsewhere herein. New Minden Bancorp, Inc. We have formed a new Louisiana corporation called Minden Bancorp, Inc., which will become the holding company for MBL Bank following completion of the conversion and offering. New Minden Bancorp is conducting this stock offering in connection with the conversion of Minden Mutual Holding Company from the mutual to the stock form of organization. The shares of common stock of new Minden Bancorp to be sold represent the 58.6% ownership interest in Minden Bancorp, the current mid-tier stock holding company, that is owned by Minden Mutual Holding Company. The remaining 41.4% ownership interest in Minden Bancorp is owned by shareholders other than Minden Mutual Holding Company, who are sometimes referred to as the “public shareholders,” and will be exchanged for shares of new Minden Bancorp’s common stock based on an exchange ratio of between 1.3811 and 1.8685 shares of new Minden Bancorp common stock for each share of Minden Bancorp common stock. The exchange ratio may be increased to as much as 2.1488 in the event the maximum of the offering range is increased by 15%. The actual exchange ratio will be determined at the closing of the conversion and offering and will depend on the number of shares of new Minden Bancorp’s common stock sold in the stock offering. The executive offices of new Minden Bancorp, Inc. are located at ank Drive, Minden, Louisiana 71055, and its telephone number is (318) 377-0523. The percentage of shares held by public shareholders upon completion of MBL Bank’s mutual holding company reorganization in July 2002 was 45%. As a result of subsequent stock repurchases, the percentage has declined to 41.4% as of the date hereof. Since the initial stock repurchase program initiated in September 2003, Minden Bancorp has repurchased 89,434 shares of common stock. MBL Bank MBL Bank is a Louisiana-chartered stock building and loan association originally organized in 1910 as Minden Building and Loan Association. It changed its corporate title to MBL Bank in 2007 to more accurately reflect its ongoing transformation to a community bank. MBL Bank reorganized into the mutual holding company structure in July 2002. MBL Bank’s main office and its full service branch office are located in Minden, Louisiana and serve Minden, Louisiana and its surrounding environs. Currently, MBL Bank’s business primarily consists of attracting deposits from the general public and using those funds to originate single-family residential, commercial real estate and commercial business loans, land loans and consumer loans. At June 30, 2010, MBL Bank had net loans of $125.6 million of which $55.5 million, $19.4 million, $12.7 million, $12.4 million and $11.0 million consisted of single-family residential, commercial real estate, commercial business, loans secured by deposits (most of which relate to loans for commercial purposes) and land loans (most of which relate to loans secured by income producing properties), respectively. MBL Bank’s primary market area is Webster Parish, Louisiana, which includes the city of Minden. MBL Bank’s home office is located at ank Drive, Minden, Louisiana 71055 and its telephone number is (318) 377-0523. Minden Mutual Holding Company Minden Mutual Holding Company currently is the mutual holding company parent of Minden Bancorp. The principal business purpose of Minden Mutual Holding Company is its ownership of 58.6% of the outstanding shares of Minden Bancorp. Minden Mutual Holding Company will no longer exist upon completion of the conversion and offering. 1 Minden Bancorp, Inc. (current mid-tier holding company) Minden Bancorp, Inc. is a federally chartered corporation which currently is the mid-tier stock holding company for MBL Bank. The common stock of Minden Bancorp is publicly quoted on the OTC Bulletin Board under the symbol “MDNB.” At the conclusion of the stock offering and the conversion of Minden Mutual Holding Company, Minden Bancorp, the federal corporation, will no longer exist. The existing public shareholders of Minden Bancorp will have their shares converted into between 780,579 and 1,056,077 shares of new Minden Bancorp’s common stock. As of June 30, 2010, Minden Bancorp had total assets of $199.6 million and stockholders’ equity of $23.3 million. The following chart shows our current ownership structure which is commonly referred to as the “two-tier” mutual holding company structure: Pursuant to the terms of our plan of conversion and reorganization, we are now converting from the two-tier mutual holding company structure to the stock holding company form of organization. As part of the conversion, we are offering for sale the majority ownership interest in Minden Bancorp that is currently owned by Minden Mutual Holding Company. Upon completion of the conversion and offering, Minden Mutual Holding Company and Minden Bancorp will cease to exist, we will be fully owned by public shareholders and there will be no continuing interest by a mutual holding company. Upon completion of the conversion, public shareholders of Minden Bancorp will receive shares of common stock of new Minden Bancorp in exchange for their shares of Minden Bancorp. Following the conversion and offering, our ownership structure will be as follows: The conversion and offering are commonly referred to as a “second-step” conversion. We have several business strategies that are designed to further improve our long-term profitability and enhance our franchise. These strategies include: ● Continuing our transformation to a community bank through continued diversification of our loan portfolio by increasing our investment in commercial real estate, commercial business and land loans; ● Expanding our market penetration by increasing the products and services we offer and emphasizing customer service in an effort to capture more of each customer’s banking relationships; 2 ● Continuing to emphasize local decision making and an efficient loan approval process; ● Enhancing core earnings through lower cost transaction (in particular, non-interest bearing accounts) and savings accounts combined with higher yielding commercial real estate, commercial business and land loans and selling our long-term fixed-rate residential mortgage originations; and ● Maintaining our high asset quality through prudent underwriting. The Offering We are selling common stock which represents the 58.6% ownership interest in Minden Bancorp now owned by Minden Mutual Holding Company in the following order of priority. FIRST: Eligible account holders, who were depositors at MBL Bank with $50 or more on deposit as of June 30, 2009. SECOND: Minden Bancorp’s employee stock ownership plan. THIRD: Supplemental eligible account holders, who were depositors at MBL Bank with $50 or more on deposit as of September 30, 2010. FOURTH: Other members, who were depositors at MBL Bank as of November 5, 2010. We are selling between 1,105,000 and 1,495,000 shares of common stock, all at a price of $10.00 per share. The number of shares to be sold may be increased to 1,719,250 as a result of regulatory considerations, demand for the shares or changes in market conditions or if the independent appraiser determines our market value has increased. The actual number of shares we sell will depend on an independent appraisal performed by RP Financial, LC., an independent appraisal firm. We are also exchanging shares of Minden Bancorp, other than those held by Minden Mutual Holding Company, for shares of the newly formed Minden Bancorp, Inc. based on an exchange ratio of between 1.3811 and 1.8685 shares of new Minden Bancorp common stock for each share of common stock of Minden Bancorp. The exchange ratio may be increased to as much as 2.1488 in the event the stock offering closes at the maximum, as adjusted, of the valuation range. See “The Conversion and Offering – How We Determined the Price Per Share, the Offering Range and the Exchange Ratio” beginning at page 119. The subscription offering will terminate at 4:00 p.m. Central time, on December 13, 2010. We may extend this expiration date without notice to you for up to 45 days, until January 27, 2011. The minimum purchase is 25 shares. Once submitted, your order is irrevocable unless we terminate or extend the offering beyond January 27, 2011. We may request permission from the Office of Thrift Supervision to extend the offering beyond January 27, 2011. If we extend the offering beyond January 27, 2011, we will be required to notify each subscriber and resolicit subscriptions. No single extension may exceed 90 days and the offering must be completed by December 23, 2012. We may cancel the conversion and offering at any time prior to the special meeting of members of Minden Mutual Holding Company to vote on the plan of conversion and reorganization and the special meeting of shareholders of Minden Bancorp to vote on the plan of conversion and reorganization. We may also cancel the conversion and offering after the special meetings with the concurrence of the Office of Thrift Supervision. If we cancel the offering, orders for shares of common stock already submitted will be canceled and subscribers’ funds will be returned with interest at MBL Bank’s passbook rate. Commencing concurrently with the subscription offering or commencing after the subscription offering begins, we may also offer shares of common stock in a community offering. In the community offering, natural persons, including trusts of natural persons, who reside in Webster Parish, Louisiana will have a preference followed by shareholders of Minden Bancorp as of November 5, 2010. This part of the offering may terminate at any time without notice but no later than January 27, 2011. 3 We have the right to reject any orders for stock in the community offering either in whole or in part. If your order is rejected in part, you cannot cancel the remainder of your order. We have described the offering in greater detail beginning at page 111. Purchase Price The purchase price is $10.00 per share. You will not pay a commission to buy any shares in the offering. All investors will pay the same purchase price per share. Sandler O’Neill & Partners, L.P., our conversion advisor and marketing agent in the offering, will use its best efforts to assist us in selling shares of our common stock. Sandler O’Neill & Partners, L.P. is not obligated to purchase any shares of common stock in the offering. The Exchange of Minden Bancorp Common Stock If you are now a shareholder of Minden Bancorp, the existing mid-tier holding company, your shares will be canceled and exchanged for new shares of new Minden Bancorp common stock. As of the date hereof, shares of Minden Bancorp, Inc. common stock held by persons other than Minden Mutual Holding Company totaled 565,204. The number of shares you will receive will be based on an exchange ratio determined as of the closing of the conversion. The actual number of shares you receive will depend upon the number of shares we sell in our offering, which in turn will depend upon the final appraised value of new Minden Bancorp. The following table shows how the exchange ratio will adjust, based on the number of shares sold in our offering. The table also shows how many shares a hypothetical owner of Minden Bancorp common stock would receive in the exchange, based on the number of shares sold in the offering. Shares to be Sold in the Offering Shares of New Minden Bancorp Stock to be Exchanged for Current Common Stock Total Shares of New Minden Bancorp Common Stock to be Outstanding After the Conversion Exchange Ratio Equivalent Pro Forma Book Value per Exchanged Share Shares of Minden Bancorp Common Stock Would be Exchanged for the Following Number of Shares of New Minden Bancorp(1) Amount Percent Amount Percent Minimum % % $ Midpoint Maximum 15% abovethe maximum No fractional shares will be issued; cash will be issued in lieu of fractional shares. If you currently own shares of Minden Bancorp which are held in “street name,” they will be exchanged without any action on your part. If you currently are the record owner of shares of Minden Bancorp and hold certificates you will receive, after the conversion and offering is completed, a transmittal form with instructions to surrender your stock certificates. New certificates of our common stock will be mailed within five business days after the exchange agent receives properly executed transmittal forms and certificates. No fractional shares of our common stock will be issued to any public shareholder of Minden Bancorp upon consummation of the conversion. For each fractional share that would otherwise be issued, we will pay an amount equal to the product obtained by multiplying the fractional share interest to which the holder would otherwise be entitled by the $10.00 per share subscription price. 4 Reasons for the Conversion We are pursuing the conversion for the following reasons: ● The conversion to the fully public form of ownership will remove the uncertainties associated with the mutual holding company structure created by the recently enacted financial reform legislation, which will result in a change of the federal regulator for our holding company as well as for MBL Bank. We believe that the conversion and offering will eliminate some of the uncertainties associated with the recent legislation, and better position us to continue to meet all future regulatory requirements, including regulatory capital requirements. ● The additional funds resulting from the offering will support continued growth and expansion, including hiring and retaining personnel, as well as providing enhanced lending capability due to the increased capital of MBL Bank. ● The enhanced capital of MBL Bank as a result of the receipt of a portion of the net proceeds of the offering, currently anticipated to be 50%, will increase our loans-to-one borrower limit which will allow us to originate and retain larger balance commercial real estate and commercial business loans. ● The stock holding company structure is a more familiar form of organization, which we believe will make our common stock more appealing to investors, and will give us greater flexibility to access the capital markets though possible future equity and debt offerings, although we have no current plans, agreements or understandings regarding any additional securities offerings. ● We believe that our current mutual holding company structure has limited our opportunities to acquire other institutions because we cannot now issue stock in an acquisition in an amount that would cause Minden Mutual Holding Company to own less than a majority of the outstanding shares of Minden Bancorp. The conversion will facilitate our ability to acquire other institutions by eliminating this requirement of majority ownership by our mutual holding company. We currently have no plans, agreement or understanding regarding any merger or acquisition transactions. ● To improve our capital position during a period of significant economic uncertainty, especially for the financial services industry, although, as of June 30, 2010, MBL Bank was considered “well capitalized” for regulatory purposes and is not subject to any directive or recommendation from the Office of Thrift Supervision, the Federal Deposit Insurance Corporation or the Louisiana Office of Financial Institutions to raise capital. ● The conversion and offering will increase the number of outstanding shares held by public shareholders and we expect our stock to have greater liquidity due to such increase in the number of shares held by public shareholders. 5 Due to the significant additional capital that will be raised by new Minden Bancorp in connection with the conversion of Minden Mutual Holding Company, Minden Mutual Holding Company and Minden Bancorp believe that the conversion will result in an institution whose competitive position will be substantially improved. We believe that the enhanced capital resulting from the receipt of a substantial portion of the net proceeds of the conversion and offering will enable us to continue to expand and diversify our loan portfolio, improve our lending platform, add depth and strength to management and result in an institution which will be able to offer the increasingly sophisticated and broad array of services that are necessary to meet the convenience and needs of MBL Bank’s customers. Conditions to Completion of the Conversion We cannot complete our conversion and related offering unless: ● The plan of conversion and reorganization is approved by at least a majority of votes eligible to be cast by voting members of Minden Mutual Holding Company; ● The plan of conversion and reorganization is approved by at least: o two-thirds of the outstanding shares of Minden Bancorp common stock; and o a majority of the outstanding shares of Minden Bancorp common stock, not including those shares held by Minden Mutual Holding Company; ● We sell at least the minimum number of shares offered; and ● We receive the final approval of the Office of Thrift Supervision to complete the conversion and offering and related transactions. Minden Mutual Holding Company intends to vote its 58.6% ownership interest in favor of the plan of conversion and reorganization. In addition, as of November 5, 2010, directors and executive officers of Minden Bancorp and their associates owned 176,043 shares of Minden Bancorp, or approximately 12.9 % of the outstanding shares, excluding shares that may be acquired pursuant to the exercise of stock options. Our directors and executive officers intend to vote those shares in favor of the plan of conversion and reorganization. Number of Shares to be Sold in the Offering We are offering for sale between 1,105,000 and 1,495,000 shares of new Minden Bancorp common stock in this offering. Office of Thrift Supervision regulations govern most of the terms of the conversion and offering. With regulatory approval, we may increase the number of shares to be issued to 1,719,250 shares without giving you further notice or the opportunity to change or cancel your order. In considering whether to increase the offering size, the Office of Thrift Supervision will consider the level of subscriptions, the views of our independent appraiser, our financial condition and results of operations and changes in market conditions. If our pro forma market value at that time is either below $18.9 million or above $29.3 million, then, after consulting with the Office of Thrift Supervision, we may: terminate the offering and promptly return all funds; promptly return all funds, set a new offering range and give all subscribers the opportunity to place a new order; or take such other actions as may be permitted by the Office of Thrift Supervision and the Securities and Exchange Commission. We will not be required, and do not intend, to seek any additional approval from either the public shareholders or members of Minden Mutual Holding Company in the event a new offering range is established and subscribers are given the opportunity to place a new order. How We Determined the Offering Range and the Exchange Ratio The offering range and the exchange ratio are based on an independent appraisal by RP Financial, LC., an appraisal firm experienced in appraisals of savings institutions. The pro forma market value is the estimated market value of our common stock assuming the sale of shares in this offering. In accordance with the regulations of the Office of Thrift Supervision, a valuation range is established which ranges from 15% below to 15% above this pro forma market value. RP Financial has indicated that in its opinion as of August 26, 2010, our common stock’s estimated fully converted market value was $22.2 million, resulting in a range of $18.9 million at the minimum to $25.5 million at the maximum. In the offering, we are selling the number of shares representing the 58.6% of shares currently owned by Minden Mutual Holding Company. RP Financial estimates that this results in an offering range between $11.1 million and $15.0 million, with a midpoint of $13.0 million. 6 The appraisal was based in part upon Minden Bancorp’s financial condition and results of operations, the effect of the additional capital we will raise from the sale of common stock in this offering, and an analysis of a peer group of 10 publicly traded savings and loan holding companies that RP Financial considered comparable to us. See “The Conversion and Offering - How We Determined the Price Per Share, the Offering Range and the Exchange Ratio” for information regarding this peer group. In preparing its appraisal, RP Financial considered the information in this prospectus, including Minden Bancorp’s financial statements. RP Financial also considered the following factors, among others: ● Minden Bancorp’s historical, present and projected operating results including, but not limited to, historical income statement information such as return on assets, return on equity, net interest margin trends, operating expense ratios, levels and sources of non-interest income, and levels of loan loss provisions; ● Minden Bancorp’s historical, present and projected financial condition including, but not limited to, historical balance sheet size, composition and growth trends, loan portfolio composition and trends, liability composition and trends, credit risk measures and trends, and interest rate risk measures and trends; ● the economic, demographic and competitive characteristics of MBL Bank’s primary market area including, but not limited to, employment by industry type, unemployment trends, size and growth of the population, trends in household and per capita income, deposit market share and largest competitors by deposit market share; ● a comparative evaluation of the operating and financial statistics of MBL Bank with those of other similarly situated, publicly traded companies, which included a comparative analysis of balance sheet composition, income statement ratios, credit risk, interest rate risk and loan portfolio composition; ● the estimated impact of the stock offering on Minden Bancorp’s consolidated stockholders’ equity and earning potential including, but not limited to, the estimated increase in consolidated equity resulting from the offering, the estimated increase in earnings resulting from the reinvestment of the net proceeds of the offering, the estimated impact on the consolidated equity and earnings resulting from adoption of the employee benefit plans and the effect of higher consolidated equity on new Minden Bancorp’s future operations; and ● the trading market for securities of comparable institutions and general conditions in the market for such securities. Two of the measures investors use to analyze whether a stock might be a good investment are the ratio of the offering price to the issuer’s “book value” (or “tangible book value” when the issuer has intangible assets, such as goodwill, recorded on its balance sheet) and the ratio of the offering price to the issuer’s annual net income. RP Financial considered these ratios, among other factors, in preparing its appraisal. Book value is the same as total stockholders’ equity, and represents the difference between the issuer’s assets and liabilities. RP Financial’s appraisal also incorporates an analysis of a peer group of publicly traded companies that RP Financial considered to be comparable to Minden Bancorp. 7 The following table presents a summary of selected pricing ratios for the peer group companies and for Minden Bancorp on a reported basis as utilized by RP Financial in its appraisal. These ratios are based on earnings for the twelve months ended June 30, 2010 and book value as of June 30, 2010. Compared to the average pricing ratios of the peer group, our stock at the maximum of the offering range, would be priced at a premium of 531.8% to the peer group on a price to earnings basis, a premium of 1.1% to the peer group on a price to book value basis and a discount of 9.0% on a price to tangible book value basis. This means that, at the maximum of the offering range, a share of our common stock would be more expensive than the peer group based on an earnings per share basis and a price to book value basis and less expensive than the peer group based on a tangible book value per share basis. See “Pro Forma Data” for the assumptions used to derive these pricing ratios. 8 Price to Earnings Multiple Price to Book Value Ratio Price to Tangible Book Value Ratio Minden Bancorp (pro forma) Minimum x % % Midpoint Maximum Maximum, as adjusted Peer group companies as of August 26, 2010 Average x % % Median All publicly traded savings banks Average x % % Median x % % Because of differences and important factors such as operating characteristics, location, financial performance, asset size, capital structure, and business prospects between Minden Bancorp and other fully converted institutions, you should not rely on these comparative valuation ratios as an indication as to whether or not the stock is an appropriate investment for you. The independent valuation is not intended, and must not be construed, as a recommendation of any kind as to the advisability of purchasing the common stock. Because the independent valuation is based on estimates and projections on a number of matters, all of which are subject to change from time to time, no assurance can be given that persons purchasing the common stock will be able to sell their shares at a price equal to or greater than the purchase price. See “Pro Forma Data” at page 38 and “The Conversion and Offering – How We Determined the Price Per Share, the Offering Range and the Exchange Ratio” at page 119. Shares of common stock issued in second-step conversions may trade below the initial offering price As of August 26, 2010, of the nine second-step conversions that closed between January 1, 2009 and August 26, 2010, the shares issued in six of those transactions were trading below their initial offering price. See “The Conversion and Offering – After-Market Performance of Second - Step Conversion Offerings” for information regarding the after-market performance of the financial institutions that completed these nine second step conversions. Before you make an investment decision, please carefully read this prospectus, including “Risk Factors” beginning on page 17. 9 Use of Proceeds from the Sale of Our Common Stock We will use the proceeds from the offering as follows: Use of Proceeds Amount, at the
